HERRICK, J.
This case has been twice before the court of appeals, (105 N. Y. 164, 11 N. E. Rep. 380, and 124 N. Y. 519, 26 N. E. Rep. 1103,) and is now for the third time before this court. While some additional evidence was given on the part of the plaintiff upon the last trial, stiff I do not see that the facts are substantially different from what they were when the case was last before the court of appeals, leaving no Substantial difference in the facts that_ will relieve the case from the objections made to a recovery in the opinion of Mr. Justice Parker in the court of appeals. There is no occasion for an opinion. The judgment should be affirmed, with costs.